IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 47389

 STATE OF IDAHO,                                )
                                                )       Filed: May 5, 2021
        Plaintiff-Respondent,                   )
                                                )       Melanie Gagnepain, Clerk
 v.                                             )
                                                )       THIS IS AN UNPUBLISHED
 MELISSA ANN ESTRADA,                           )       OPINION AND SHALL NOT
                                                )       BE CITED AS AUTHORITY
        Defendant-Appellant.                    )
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Eric R. Lehtinen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Chief Judge
       Melissa Ann Estrada appeals from her judgment of conviction for forgery and grand theft
of a financial instrument. Estrada argues the district court erred first in allowing evidence of her
termination from her employment and second in allowing evidence that her employer sought to
modify its procedures after it discovered Estrada’s conduct. We hold that any error in allowing
evidence of Estrada’s termination was harmless; that the district court did not err in allowing
evidence that Estrada’s employer considered modifying its procedures; and that even if admitting
the evidence was error, the error was harmless. Therefore, we affirm Estrada’s judgment of
conviction.




                                                    1
                                                  I.
                      FACTUAL AND PROCEDURAL BACKGROUND
        In March of 2018, Estrada worked as a housing advocate at Safe Passage, a non-profit
organization that assists survivors of domestic violence and sexual assault. Safe Passage offers its
clients a variety of services, including providing grant-funded financial assistance for housing. In
June of 2018, Estrada was fired from Safe Passage for reasons unrelated to this case. Some months
later, Estrada was charged with forgery in violation of Idaho Code § 18-3601 and grand theft of a
financial instrument in violation of I.C. § 18-2407(1)(b)(3). The State alleged that Estrada
fraudulently obtained two checks from Safe Passage to pay her own rent and that she submitted
two financial assistance request forms, along with a forged lease agreement, to make it appear as
though the checks were used to pay the rent of two of Safe Passage’s clients.
        Prior to trial, Estrada filed a motion in limine seeking to exclude all evidence regarding her
work performance at Safe Passage, including her termination. The State objected to the motion
and indicated that it intended to introduce evidence that Estrada was terminated from Safe Passage
for work-related performance issues, but did not intend to introduce evidence of what those issues
were. The district court denied the motion and stated it would allow the State to introduce evidence
that Estrada was terminated from Safe Passage and that her termination led to the discovery of the
documents the State believed supported the charges. The district court advised the State that it
should make it clear to the jury that Estrada was terminated for reasons independent and unrelated
to the case.
        The case proceeded to trial where a jury convicted Estrada of both offenses. The district
court imposed a unified term of incarceration of five years, with two years determinate, for each
offense to be served concurrently, suspended the sentences, and placed Estrada on two years of
supervised probation. Estrada timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
        Evidence that is relevant to a material and disputed issue concerning the crime charged is
generally admissible. State v. Garcia, 166 Idaho 661, 670, 462 P.3d 1125, 1134 (2020). Evidence
is relevant if it has any tendency to make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than it would be without the evidence.
I.R.E. 401; Garcia, 166 Idaho at 670, 462 P.3d at 1134. Whether a fact is of consequence or

                                                  2
material is determined by its relationship to the legal theories presented by the parties. State v.
Johnson, 148 Idaho 664, 671, 227 P.3d 918, 925 (2010). We review questions of relevance
de novo. State v. Raudebaugh, 124 Idaho 758, 764, 864 P.2d 596, 602 (1993); State v. Aguilar,
154 Idaho 201, 203, 296 P.3d 407, 409 (Ct. App. 2012).
       Evidence, although relevant, may be excluded if its probative value is substantially
outweighed by the danger of unfair prejudice. I.R.E. 403. A trial court’s determination under
Idaho Rule of Evidence 403 will not be disturbed on appeal unless it is shown to be an abuse of
discretion. State v. Enno, 119 Idaho 392, 406, 807 P.2d 610, 624 (1991); State v. Clark, 115 Idaho
1056, 1059, 772 P.2d 263, 266 (Ct. App. 1989). When a trial court’s discretionary decision is
reviewed on appeal, the appellate court conducts a multi-tiered inquiry to determine whether the
trial court: (1) correctly perceived the issue as one of discretion; (2) acted within the boundaries
of such discretion; (3) acted consistently with any legal standards applicable to the specific choices
before it; and (4) reached its decision by an exercise of reason. State v. Herrera, 164 Idaho 261,
270, 429 P.3d 149, 158 (2018).
       The trial court has broad discretion in determining the admissibility of testimonial
evidence. State v. Smith, 117 Idaho 225, 232, 786 P.2d 1127, 1134 (1990). A decision to admit
or deny such evidence will not be disturbed on appeal absent a clear showing of abuse of that
discretion. Id.
                                                 III.
                                            ANALYSIS
A.     Any Error by the District Court in Allowing Evidence of Estrada’s Termination Was
       Harmless
       Estrada argues the district court erred and abused its discretion by allowing the State to
present evidence that she was fired from Safe Passage because the evidence was irrelevant and
inadmissible. Alternatively, Estrada asserts that even if the evidence was relevant, its probative
value was substantially outweighed by the danger of unfair prejudice and confusion of the issues
and, therefore, the district court abused its discretion by admitting it. In response, the State argues
the evidence was relevant and not unfairly prejudicial and, therefore, the district court did not err
or abuse its discretion by admitting it. The State asserts that even if the district court did err in
admitting the evidence, the error was harmless because the State presented clear evidence of
Estrada’s guilt and, therefore, the evidence of her termination could not have contributed to her
convictions.
                                                  3
       Error is not reversible unless it is prejudicial. State v. Stell, 162 Idaho 827, 830, 405 P.3d
612, 615 (Ct. App. 2017). The Idaho Supreme Court clarified the harmless error standard for an
objected-to, nonconstitutionally-based error in State v. Garcia, 166 Idaho 661, 462 P.3d 1125
(2020). This standard requires weighing the probative force of the record as a whole while
excluding the erroneous evidence and at the same time comparing it against the probative force of
the error. Id. at 674, 462 P.3d at 1138. The reviewing court must take into account what effect
the error had, or reasonably may have had, on the jury in the context of the total setting and in
relation to all else that happened, which necessarily includes the evidence presented. Kotteakos v.
United States, 328 U.S. 750, 764 (1946).
       Even if the district court erred in admitting evidence of Estrada’s termination, any alleged
error was harmless because the probative force of the record as a whole considered without the
alleged inadmissible evidence and when weighed against the alleged error, established Estrada’s
guilt for forgery and grand theft. In evaluating the probative force of the error, we note that out of
approximately 265 pages of transcripts from Estrada’s trial, her termination was mentioned only
five times, including once by Estrada. Moreover, the State told the jury that Estrada’s termination
was for reasons unrelated to this case. Although Estrada argues being terminated “show[s] that
she is a bad person,” termination from employment occurs for many reasons other than an
employee’s unsatisfactory performance. Estrada has provided no evidence other than her opinion
that jurors view employment termination in a negative light, particularly where the termination has
nothing to do with the facts of the case. Accordingly, we conclude that the testimony regarding
Estrada’s termination from Safe Passage had minimal probative force.
       Next, we weigh the probative force of the entire record while excluding the error. At trial,
Patricia Wheeler, the office manager at Safe Passage and Estrada’s former supervisor, testified
that Estrada’s duties involved meeting with clients to discuss housing issues, referring clients to
external services, determining whether clients were eligible for financial housing assistance from
Safe Passage, and creating and maintaining physical files for each client. After meeting with a
client requesting assistance, Estrada would complete an assistance request form on behalf of the
client, which often included financial assistance for housing. Additional documents typically
accompanied the assistance request form, such as a lease or an eviction notice. Occasionally, an
assistance request form would be delivered to Wheeler with an indication that the client would
provide supporting documentation at a later date. Once the form was completed, Estrada would

                                                  4
take the request and any supporting documents to Wheeler. The two would usually discuss the
request.
       If an assistance request was for less than $300.00, Wheeler would approve the request, sign
the form, and take it to the finance director, Harold Mac Rebmann, Jr., who would issue a check
payable to the housing vendor. The checks were then signed by Chauntelle Lieske, the executive
director of Safe Passage. If the check was for an amount greater than $300.00, it required an
additional signature from a board member. Once signed, the checks were mailed to the housing
vendor or given to Estrada for disbursement.
       When Estrada was terminated from Safe Passage in June of 2018, Wheeler was tasked with
reviewing any client files left in Estrada’s desk. Wheeler testified that she discovered client files
and loose paperwork left in Estrada’s desk. The State introduced the loose paperwork found in
Estrada’s desk as four exhibits. Exhibit 1 consisted of multiple pages. The second page of Exhibit
1, listed as page 2A, was a property management lease with the name and address of “Active
Property Management.” Pages three and four of Exhibit 1, listed as pages 2B and 2C, were the
remaining pages of the lease with the “Active Property Management” heading. Exhibit 2 was a
residential lease agreement virtually identical to pages 2B and 2C of Exhibit 1, but a piece of paper
with the name and address of Vista Property Management had been cut out and taped over the
heading of the document.
       Read together, Exhibits 1 and 2 purported to demonstrate that Estrada had used a lease for
Active Property Management but altered the heading of the lease to look as if the lease were for
Vista Property Management. Exhibit 3 was a photocopy of Exhibit 2. Exhibit 4 was a Three-Day
Notice to Pay or Quit that did not list an address. Wheeler testified that the name listed on Exhibit
4 appeared to have been altered by deleting the name of the original person and inserting the name
of an existing Safe Passage client over the original name.
       Wheeler attempted to match all the loose paperwork to a client file but was unable to do
so. Based on the appearance of the documents and her inability to match them to a client file,
Wheeler concluded the documents had likely been tampered with and took them to Lieske. When
Lieske was unable to link the documents to any client files, she and Wheeler took them to Rebmann
and requested that he generate a report identifying all of the checks Safe Passage had issued for
housing during that time period. Rebmann created the report and gave it to Wheeler.



                                                 5
       Wheeler used the report to determine that check number 16051 for $450.00 and check
number 16052 for $200.00 had been issued to Vista Property Management on March 8, 2018. The
$450.00 check was signed by Lieske and a member of Safe Passage’s board; the $200.00 check
was signed only by Lieske.
       Wheeler determined that the two checks were issued in response to two housing assistance
request forms that had been given to her by Estrada. The forms were dated March 7, 2018, and
were completed in Estrada’s handwriting. Each form included a client identification number and
listed Vista Property Management as the housing vendor. One of the forms had a note attached
indicating that additional documentation in support of the request was forthcoming. The additional
documentation was the forged pay or quit notice (Exhibit 4).
       In additional to the physical file Estrada kept for each client, Safe Passage maintained an
electronic client file. Wheeler reviewed both the physical and electronic reports for the two clients
identified on the assistance request forms. The reports showed that although the clients existed,
neither had requested housing assistance, nor had they obtained housing through Vista Property
Management.
       Jill White, the office manager for Vista Property Management, testified that Estrada rented
her home through Vista. White testified that in March 2018, Estrada was behind on her rent, so
White posted a Three-Day Notice to Pay or Quit on the door of Estrada’s home and mailed a copy
of the notice to Estrada. Through White, the State introduced a copy of Estrada’s lease agreement
with Vista Property Management (Exhibit 14) and a copy of the pay or quit notice that had been
mailed to Estrada (Exhibit 15). Aside from the name listed at the top of the document and the
absence of an address, the pay or quit notice that had been sent to Estrada was identical to the pay
or quit notice that had been altered and introduced as State’s Exhibit 4.
       On March 12, 2018, Estrada sent an email to White, stating in part:
       I got the 3 day notice. We are waiting on a board member to sign checks, our
       payroll person was let go and they didn’t prepare enough in advance to have check
       as well as reimbursement for travel taken care of. I asked that my reimbursement
       checks be made directly to Vista property to skip the wait for it to clear. This
       month’s rent will be paid in full by friday.
       On March 19, 2018, Estrada sent another email to White, informing her that “Two checks
should have been either mailed or taken there by friday. The third check is being signed this
afternoon and taken tomorrow.” On May 14, 2018, Estrada emailed White asking: “Can u please
let me know the total amount you received from Safe Passage because it should have been 650.00.”
                                                 6
White testified that Vista Property Management received two checks from Safe Passage in the
amounts of $200.00 and $450.00 that were deposited into Vista’s account on March 19, 2018, and
credited to Estrada’s tenant account.
       Theresa Dawson, the bookkeeper at Vista Property Management, also testified that Estrada
was behind on her rent in March 2018 and that after Estrada was given the pay or quit notice,
Dawson received two checks from Safe Passage that were credited to Estrada’s account. Dawson
said that shortly before receiving the checks from Safe Passage she had received emails from
Estrada indicating that there had been an error in her pay from Safe Passage and to anticipate
checks mailed directly to Vista Property Management from Safe Passage. Dawson explained that
Vista Property Management had not received checks from Safe Passage for Estrada’s rent payment
prior to the two it received in March. Dawson also reviewed State’s Exhibit 4--the allegedly
altered Three-Day Notice to Pay or Quit--and testified that to her knowledge, the individual listed
on the notice had never been a tenant with Vista Property Management.
       Wheeler, Rebmann, and Lieske each testified that they had never given Estrada permission
to pay her own rent using Safe Passage funds. Detective Jacob Pleger, who conducted the
investigation into Estrada’s conduct, testified that during his investigation he spoke with Estrada,
who said she was not authorized to use Safe Passage funds to pay her own rent, but she did not
confirm whether she had done so. Estrada did not present any evidence on her behalf.
       The district court instructed the jury that in order for Estrada to be guilty of forgery, the
State was required to prove that Estrada: (1) with the intent to defraud another, falsely altered,
forged or counterfeited a contract; and/or (2) did pass or attempt to pass as true and genuine a false,
altered, forged, or counterfeited contract knowing the same to be false, altered, forged, or
counterfeited, with the intent to prejudice, damage, or defraud any person. Next, the district court
instructed the jury that in order for Estrada to be guilty of grand theft, the State was required to
prove that Estrada: (1) wrongfully took, obtained or withheld property described as a check and/or
checks with the numbers 16051 and/or 16052; (2) from an owner; (3) with the intent to deprive
an owner of the property or to appropriate the property; and (4) the property was a check, draft, or
order for the payment of money upon any bank.
       Weighing the probative force of the entire record while excluding any alleged error,
admitting evidence of Estrada’s termination did not contribute to the jury’s verdict on either
charge. Beginning with the forgery charge, the State’s evidence demonstrated that Estrada had

                                                  7
altered a client’s lease agreement by taping a piece of paper with the name and address of “Vista
Property Management” over the name and address of “Active Property Management.” Estrada
then photocopied the document so the insertion of the paper would be less noticeable and would
create the appearance of an authentic lease agreement with Vista Property Management. The
testimony indicated that Estrada likely prepared the fraudulent lease in the event that Safe Passage
requested additional documentation in support of the fraudulent financial assistance requests.
Thus, the evidence established that Estrada prepared the document with the intent to defraud Safe
Passage; falsely altered, forged, or counterfeited a contract by “cutting and pasting” the name of
“Vista Property Management” over the name “Active Property Management”; and knew the
altered lease agreement to be false, altered, forged, or counterfeited, with the intent to prejudice,
damage, or defraud Safe Passage in the amount of the payments. Although Estrada may not have
presented the forged lease to any Safe Passage employees, such conduct is not necessary to find
Estrada guilty of forgery. Based on this evidence, there was more than sufficient evidence,
unrelated to the testimony that Estrada was terminated, from which the jury could conclude beyond
a reasonable doubt that Estrada falsely altered the lease agreement with the intent to defraud Safe
Passage and, therefore, was guilty of forgery.
       In support of the grand theft charge, the State presented evidence that Estrada obtained two
checks from Safe Passage under the false pretense that the checks were for a client of Safe Passage.
Estrada altered and falsified multiple documents, including the pay or quit notice and two housing
request forms, in order to obtain checks made out to her own property management company to
pay for her past-due rent. Estrada mailed the checks to Vista Property Management, which
deposited the checks and credited the funds to Estrada’s past due account. Based on this evidence,
the jury could conclude, beyond a reasonable doubt, that Estrada wrongfully took, obtained, or
withheld check numbers 16051 and/or 16052 from Safe Passage with the intent to either deprive
Safe Passage of the money or to appropriate the money and Estrada was thus guilty of grand theft
of a financial instrument.
       Considering the entirety of the record establishing guilt, we conclude that admitting
evidence of Estrada’s termination did not contribute to the jury’s verdict on either charge.
Therefore, the error was harmless.




                                                 8
B.      The District Court Did Not Err in Allowing Evidence That Safe Passage Sought to
        Modify Its Procedures in Response to Estrada’s Conduct, But Even if It Did Err, Such
        Error Was Harmless
        Estrada argues the district court abused its discretion by allowing the State to introduce
evidence that Safe Passage modified its procedures in response to Estrada’s conduct. Estrada
asserts that evidence regarding procedural changes made by Safe Passage was inadmissible. In
response, the State argues that Estrada failed to preserve this argument for appeal. Alternatively,
the State asserts that the district court did not abuse its discretion in allowing the evidence, but that
even if the district court did err, the error was harmless.
        1.       The district court correctly ruled on the first objection
       At trial, the topic of procedural changes was first raised when Estrada asked Wheeler if Safe
Passage had changed its procedures for issuing housing assistance checks after March of 2018.
The exchange was as follows:
        Estrada’s counsel: Okay. And when you say that, was it an amount that was
                           above $300 that would require more than one signature?
        Wheeler:           At that time that was the policy.
        Estrada’s counsel: Okay. Has that changed?
        Wheeler:           I don’t know. You’d have to clarify that with Chauntelle
                           [Lieske].
Estrada’s counsel later asked Lieske the following:
        Estrada’s counsel: Did anybody from VOCA [the grant provider] encourage you
                           to update your practices in 2018?
        Lieske:            No.
        On re-direct, the State asked Lieske: “So, Ms. Lieske, you indicated that it’s a different
process now than it was back in March of 2018. When this was discovered back in June of 2018,
did Safe Passage seek to revamp their housing assistance request program?” Estrada objected:
“Judge, objection under rule of evidence regarding remedial measures. I think it’s not admissible.”
The district court responded: “Overruled on those grounds.” Lieske answered the State’s question:
“Yes, we did.”
        The State then asked Lieske: “And what type of changes were made?” and Estrada
objected: “Judge, I’m going to object again on the same basis. I know under the rules of evidence
that type of evidence is not permitted.” The district court asked Estrada which rule of evidence
she was relying on, and Estrada cited I.R.E. 407. In response, the State argued that I.R.E. 407 was
inapplicable. The district court sustained Estrada’s objection, stating: “I’m going to sustain the


                                                   9
objection. And I’m going to sustain it on the basis that it’s not relevant what happened after the
fact.”
         Estrada takes issue only with the district court’s ruling on the first objection. Estrada
argues, for the first time on appeal, that evidence that Safe Passage sought to change its procedures
should have been excluded as irrelevant evidence. Estrada asserts that I.R.E. 407 is a rule of
relevance and, therefore, the district court’s reasoning for sustaining Estrada’s second objection
applies equally to her first objection. The State contends that Estrada’s first objection lacked
specificity and, therefore, under I.R.E. 103(a)(1), the district court’s ruling on the objection is not
subject to review.
         Idaho Rule of Evidence 103(a)(1) provides:
         A party may claim error in a ruling to admit or exclude evidence only if the error
         affects a substantial right of the party:
            (1) and if the ruling admits evidence, a party, on the record:
                (A) timely objects or moves to strike; and
                (B) states the specific ground, unless it was apparent from the context.
         Estrada first objected “under rule of evidence regarding remedial measures.” As Estrada
acknowledges, although she did not cite I.R.E. 407, the language Estrada used made clear that she
was objecting on the basis of I.R.E. 407. Therefore, Estrada has preserved her objection under
I.R.E. 407. 1
         However, preserving an objection pursuant to I.R.E. 407 does not mean an objection to
I.R.E. 401 and 402 has been preserved. Idaho Rule of Evidence 402 provides that “[r]elevant
evidence is admissible unless these rules, or other rules applicable in the courts of this state,
provide otherwise. Irrelevant evidence is not admissible.” Evidence is relevant if it is probative,




1
        The Court notes that it was Estrada, not the State, who first introduced evidence that Safe
Passage sought to “update” its procedures. The doctrine of invited error applies to estop a party
from asserting an error when that party’s conduct induces the commission of the error. State v.
Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App. 1993). The purpose is to prevent a
party who caused or played an important role in prompting the trial court to take action from later
challenging that decision on appeal. State v. Barr, 166 Idaho 783, 786, 463 P.3d 1286, 1289
(2020). In short, invited errors are not reversible. State v. Gittins, 129 Idaho 54, 58, 921 P.2d 754,
758 (Ct. App. 1996). Because Estrada first raised the issue of procedural modifications, the invited
error doctrine would preclude her from asserting on appeal that the district court abused its
discretion had the State raised a defense of invited error, which it did not.
                                                  10
having “any tendency to make a fact more or less probable” and material, being “of consequence
in determining the action.” I.R.E. 401. Idaho Rule of Evidence 407, provides in pertinent part:
                When measures are taken that would have made an earlier injury or harm
       less likely to occur, evidence of the subsequent measures is not admissible to prove:
                • negligence;
                • culpable conduct;
                • a defect in a product or its design; or
                • a need for a warning or instruction.
                But the court may admit this evidence for another purpose, such as
       impeachment or--if disputed--proving ownership, control, or the feasibility of
       precautionary measures.
(Emphasis added.)
       Despite objecting only on the basis of I.R.E. 407, Estrada is arguing that her objection
under I.R.E. 407 preserved a general relevancy challenge that this Court should review de novo.
There are two flaws in Estrada’s argument. First, it overlooks the distinctions between the analyses
applied under I.R.E. 407 and I.R.E. 401. The basic standard of relevance under I.R.E. 401 “is a
liberal one.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 587 (1993) (addressing F.R.E.
401 which is identical to I.R.E. 401). On the other hand, like many rules in Article IV of the Idaho
Rules of Evidence (entitled “Relevancy and Its Limits”), in certain circumstances I.R.E. 407 limits
the admission of otherwise relevant evidence for public policy reasons. State v. Guzman, 122
Idaho 981, 994, 842 P.2d 660, 673 (1992). Pursuant to I.R.E. 407, the court must first determine
whether the evidence is relevant and then determine if public policy reasons warrant excluding the
relevant evidence if it is “evidence of subsequent remedial measures and is offered to prove
negligence; culpable conduct; a defect in a product or its design; or a need for a warning or
instruction.” Alternatively, the court must determine whether the otherwise relevant evidence is
admissible if offered for a purpose like “impeachment or--if disputed--proving ownership, control,
or the feasibility of precautionary measures.” I.R.E. 407. Thus, while I.R.E. 402 precludes the
admission of irrelevant evidence for any purpose, I.R.E. 407 precludes the admission of relevant
evidence when offered for certain purposes.
       Estrada has not preserved a general relevancy challenge on appeal. Although the district
court ruled on the second objection that evidence of Safe Passage’s procedural changes was not
relevant, Estrada does not challenge the district court’s ruling on the second objection. Moreover,
the district court’s ruling on the second objection is insufficient to preserve a general relevancy
challenge on appeal to the first question. Because Estrada did not cite to I.R.E. 401 or I.R.E. 402

                                                11
in either objection, and because she did not articulate any applicable language from the Idaho Rules
of Evidence regarding general relevance, she has not preserved a relevancy challenge on appeal.
       Second, allowing Estrada’s objection under I.R.E. 407 to preserve a general relevance
objection would conflict with I.R.E. 103. Although this Court previously held that a general
relevancy objection can preserve other objections within Article IV, we recently clarified that in
order to properly preserve an objection under I.R.E. 103, the party must either cite the number of
the rule on which the objection is based, or the objection must articulate the applicable language
from the rule so the ground for the objection is apparent to the trial court. State v. Chacon, Docket
No. 47009, at *8 (Ct. App. Mar. 18, 2021). In light of our recent holding, we conclude that an
objection under one of the limiting rules in Article IV does not, by itself, preserve a general
relevancy objection. Instead, the party must cite I.R.E. 401 or I.R.E 402, or articulate the
applicable language regarding general relevancy.
       Estrada asserts that the district court erred in allowing the State to introduce evidence of
Safe Passage’s subsequent remedial measures but this argument is unpersuasive. Estrada’s first
objection was in response to the State’s question: “When this was discovered back in June of
2018, did Safe Passage seek to revamp their housing assistance request program?” By asking
whether Safe Passage sought to revamp its policy, the State was not attempting to elicit evidence
of a specific procedural change or evidence that Safe Passage had changed its procedures at all.
Instead, the State asked only whether Safe Passage looked into changing its housing request
program; looking into implementing subsequent measures is not the kind of specific measures
governed by I.R.E. 407. Therefore the district court correctly overruled Estrada’s first objection.
       2.      Even if the district court erred in ruling on the objections, such error was
               harmless
       Even if evidence that Safe Passage considered implementing procedural changes should
have been excluded for lack of relevance, any error in allowing it was harmless. As explained
above, error is not reversible unless it is prejudicial. Stell, 162 Idaho at 830, 405 P.3d at 615. To
determine whether an error was harmless, we weigh the probative force of the record as a whole
while excluding the erroneous evidence and at the same time comparing it against the probative
force of the error. Garcia, 166 Idaho at 674, 462 P.3d at 1138.
       Evidence that Safe Passage considered modifying its housing assistance program after
discovering Estrada’s conduct had minimal, if any, probative force. The fact that Safe Passage


                                                 12
looked into modifying its procedures says little about whether Estrada committed the alleged
forgery and grand theft and does not suggest that she should be convicted on an improper basis.
       Having detailed the record establishing guilt above, and considering the probative value of
the alleged error in relation to the entire record, admitting evidence that Safe Passage considered
it might need to modify its procedures did not contribute to the jury’s verdict on either charge.
Therefore, even if the district court erred in allowing the evidence, the error was harmless.
                                                IV.
                                         CONCLUSION
       Any error by the district court in allowing evidence of Estrada’s termination from Safe
Passage was harmless. The district court correctly ruled on each of Estrada’s objections to the
evidence pursuant to I.R.E. 407, but even if the evidence should have been excluded, the error was
harmless. Accordingly, Estrada’s judgment of conviction for forgery and grand theft of a financial
instrument is affirmed.
       Judge GRATTON and Judge BRAILSFORD CONCUR.




                                                13